19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carlotta M. JONES, Plaintiff Appellant,v.DURHAM PUBLIC SCHOOLS BOARD OF EDUCATION, Defendant Appellee.
No. 93-1783.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided March 29, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  William L. Osteen, Sr., District Judge.  (CA-92-638-1)
Carlotta M. Jones, appellant pro se.
Jonathan A. Blumberg, J., Michael Crowell, Tharrington, Smith & Hargrove, Raleigh, NC, for appellee.
M.D.N.C.
DISMISSED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice her complaint pursuant to 42 U.S.C. Secs. 1983 & 1985 (1988).  Because Appellant may amend her complaint to cure the defects in her case, this order is not appealable.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Accordingly, this Court does not have jurisdiction over this appeal and it must be dismissed.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED